DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
              Applicant’s terminal disclaimer, filed 11/22/21 has been approved and overcomes the double patenting rejections in the previous non-final action.
              Applicant’s amendments to claims 6,10,13 overcome the claim objection and the 112 rejection in the previous non-final action.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berhault et al WO 2015071818 (previously cited).


a holder 10 and an applicator tip 20, having a longitudinal axis, that is carried by the holder and has a base part 21, having an axis, for fastening to the holder by way of at least one of its portions, and an application part 20 that is attached to the base part 21 and has at least three surfaces 23,23,30, (see figs 4 and 5) each having a contour formed by at least one edge 31 and/or a base line (see Fig. 10,11) that acts as a junction between the application part 20 and a cylindrical portion of the base part 21, the shapes of the contours of said surfaces being different in pairs and not symmetrical to one another about an axis or a median plane. Note that the applicator tip, as shown in fig. 5, does not have an axis of symmetry, by virtue of the fact that the three surfaces 23,23,30 are not symmetrical to each other.

With regard to claim 2, note that the tip may be formed of felt, which is a porous material. See page 2, line 13.

With regard to claim 3, note that the applicator tip may be impregnated with eyeliner. See page 5, line 6.

With regard to claim 4, note that the cylindrical portion of the base part 21 may be a cylinder, or may be cylindrical with a non-circular base. See page 5, line 28.

With regard to claim 5, note that none of the three surfaces is planar and perpendicular to the longitudinal axis of the applicator. See fig. 4 and 5.



With regard to claim 7, figure 5 discloses an embodiment where none of the three surfaces are cylinders of revolution.

With regard to claim 8, note common edge 31 between at least two of the surfaces.

With regard to claim 9, Berhault et al discloses that the application part has a height H2 which may be between 6-12mm (page 6, lines 4-6) and an overall height H1 of the applicator tip which may be between 31-47mm (page 6, lines 4-8 disclose the application part being 6-12mm and the base being 25-31mm, which results in an overall height of 31-47mm). Thus, the height H2 is less than 50% of the overall height H1 of the applicator tip.

With regard to claim 10, Berhault et al disclose the ratio d/H2 of the greatest dimension d in cross section of the applicator tip and the height H2 of the application part is between0.04 and 14. Berhault et al discloses a greatest diameter of the tip to be 6mm (page 6, line 15) and the height H 2 of the application part to be 6-12mm. Thus, the ratio d/H2 would be between 0.50 (6/12) and 1.0 (6/6), which falls within applicant’s claimed range.

With regard to claim 11, Berhault et al discloses a packaging and application device having a reservoir containing a cosmetic product (page 1, line 28) and an applicator according to claim 1.

.


Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive. Applicant argues that Berhault et al does not anticipate claim 1 because the two lateral surfaces 23 are symmetrical about a median plane M, and thus there are only two surfaces that have contour shapes that are different in pairs and not symmetrical with one another about an axis or medial plane.
               This is not found persuasive.  It is the examiner’s position that the three surfaces (23,23,30) as shown in figure 5 of Berhault et al are different in pairs (first surface 23 and facet 30 are different, and second surface 23 and facet 30 are also different).  Further, there is no disclosure in Berhault et al that the three surfaces are symmetrical with one another about either an axis or medial plane.  
               Applicant also present arguments directed to other disclosed figures/embodiments of Berhault et al, however, these arguments are not found persuasive because these other figures/embodiments were not relied upon by the examiner to show the three surfaces.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772